Exhibit 10.1

Par Pacific Holdings, Inc.

$100,000,000 5.00% Convertible Senior Notes due 2021

Registration Rights Agreement

June 21, 2016

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

One Bryant Park

New York, NY 10036

As representative of the Initial Purchasers

Ladies and Gentlemen:

Par Pacific Holdings, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to certain purchasers (the “Initial Purchasers”), for whom you
(the “Representative”) are acting as representative, its 5.00% Convertible
Senior Notes due 2021 (the “Notes”), upon the terms set forth in the Purchase
Agreement by and between the Company and the Representative, dated as of June
16, 2016 (the “Purchase Agreement”), relating to the initial placement (the
“Initial Placement”) of the Notes. The “Notes” hereunder will be deemed to
include any Notes issued by the Company pursuant to one or more exercises of the
Initial Purchasers’ option to purchase additional Notes in accordance with the
Purchase Agreement. In certain circumstances, the Notes will be convertible into
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”) and shares of Common Stock may be issued by the Company in respect of
any Make-Whole Premium (as defined in the Indenture (as defined below)) payable
on the Notes, in each case, in accordance with the terms of the Notes and the
Indenture (as defined below). To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy their obligations thereunder, the holders of
the Notes will have the benefit of this registration rights agreement (this
“Agreement”) by and among the Company and the Initial Purchasers whereby the
Company agrees with you for your benefit and the benefit of the holders from
time to time of the Notes (including the Initial Purchasers) (each a “Holder”
and, collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.



--------------------------------------------------------------------------------

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

“Closing Date” shall mean June 21, 2016, the first date of original issuance of
the Notes.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Final Memorandum” shall mean the final offering memorandum, dated June 16,
2016, relating to the Notes, including any and all annexes thereto and any
information incorporated by reference therein as of such date.

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and between the Company and Wilmington Trust, National Association,
as trustee, as the same may be amended from time to time in accordance with the
terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the shares
of Common Stock registered under the Shelf Registration Statement and that still
constitute Registrable Securities.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“Note” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex B to the Final Memorandum.

 

2



--------------------------------------------------------------------------------

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean shares of Common Stock initially issuable
upon conversion of, or in respect of any Make-Whole Premium (as defined in the
Indenture) on, the Notes initially sold to the Initial Purchasers pursuant to
the Purchase Agreement other than those that have (i) been registered under a
Shelf Registration Statement and disposed of in accordance therewith, (ii)
become eligible to be sold without restriction as contemplated by Rule 144 under
the Act or any successor rule or regulation thereto that may be adopted by the
Commission, (iii) ceased to be outstanding, whether as a result of redemption,
repurchase, cancellation, exchange or otherwise, or (iv) been sold to the public
pursuant to Rule 144 under the Act.

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.

2. Shelf Registration. (a) The Company shall file with the Commission a Shelf
Registration Statement (which shall be an Automatic Shelf Registration Statement
if the Company is then a Well-Known Seasoned Issuer) as soon as practicable
following the date hereof and in any event on or prior to the 90th day after the
Closing Date, providing for the registration of, and the sale on a continuous or
delayed basis by the Holders of, all of the Registrable Securities, from time to
time in accordance with the methods of distribution elected by such Holders,
pursuant to Rule 415 under the Act or any similar rule that may be adopted by
the Commission.

(b) If the Company is not a Well-Known Seasoned Issuer on such 90th day and such
Shelf Registration Statement is not an Automatic Shelf Registration Statement,
the Company shall use its best efforts to cause the Shelf Registration Statement
to become or be declared effective under the Act within 180 days after the
Closing Date.

 

3



--------------------------------------------------------------------------------

(c) The Company shall use its best efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
Act, in order to permit the Prospectus forming part thereof to be usable by
Holders for a period (the “Shelf Registration Period”) from the date the Shelf
Registration Statement is declared effective by the Commission (or becomes
effective in the case of an Automatic Shelf Registration Statement) until the
earlier of (i) the 120th calendar day immediately following the maturity date of
the Notes or (ii) the date upon which there are no longer outstanding any Notes
or “restricted” (within the meaning of Rule 144 under the Act) shares of Common
Stock that have been received upon conversion of the Notes or in respect of any
Make-Whole Premium (as defined under the Indenture). The Company shall be deemed
not to have used its best efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if it voluntarily takes any
action that would result in Holders of Registrable Securities not being able to
offer and sell such Common Stock at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted by Section 3(i)
hereof. Neither the Company nor any of its securityholders (other than Holders
of Registrable Securities) shall have the right to include any securities of the
Company in any Shelf Registration Statement other than Registrable Securities.

(d) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e) The Company shall notify Holders of the anticipated effective date of the
Shelf Registration Statement at least 15 Business Days prior to the anticipated
effective date. Each Holder of Registrable Securities agrees to deliver a Notice
and Questionnaire and such other information as the Company may reasonably
request in writing, if any, to the Company at least ten Business Days prior to
the anticipated effective date of the Shelf Registration Statement as notified
to Holders. If a Holder does not timely complete and deliver a Notice and
Questionnaire or provide the other information the Company may reasonably
request in writing, that Holder will not be named as a selling securityholder in
the Prospectus and will not be permitted to sell its Registrable Securities
under the Shelf Registration Statement. From and after the effective date of the
Shelf Registration Statement, the Company shall, as promptly as is practicable
after the date a Notice and Questionnaire is delivered, and in any event within
20 Business Days after such date, (i) if required by applicable law, use its
best efforts to file with the Commission a post-effective amendment to the Shelf
Registration Statement or prepare and, if permitted or required by applicable
law, file a supplement to the related Prospectus or an amendment or supplement
to any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law and,
if the Company shall file a post-effective amendment to the Shelf Registration
Statement, cause such post-effective amendment to be declared effective under
the Act as promptly as is practicable; provided that the Company shall not be
required to file more than one post-effective amendment in any 90-day period in
accordance with this Section 2(e)(i); (ii) provide such Holder, upon request,
copies of any documents filed pursuant to Section 2(e)(i) hereof; and (iii)
notify such Holder as promptly as practicable after the effectiveness under the
Act of any post-effective amendment filed or the filing of any supplement to the
related Prospectus, pursuant to Section 2(e)(i) hereof; provided that if such
Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance

 

4



--------------------------------------------------------------------------------

with Section 3(i) hereof. Notwithstanding anything contained herein to the
contrary, the Company shall be under no obligation to name any Holder that is
not a Notice Holder as a selling securityholder in the Shelf Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(e) (whether or not
such Holder was a Notice Holder at the effective date of the Shelf Registration
Statement) shall be named as a selling securityholder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(e). Notwithstanding the foregoing, if (A) all or any portion of the
Notes are called for redemption or (B) a Holder converts any Notes pursuant to
the terms of the Indenture, the Company shall use its best efforts to file a
supplement to the related Prospectus or post-effective amendment within five
Business Days of the relevant Redemption Date (as defined in the Indenture) or
the end of the relevant Observation Period (as defined in the Indenture) (if the
Company elects to pay and deliver, as the case may be, a combination of cash and
shares of Common Stock in respect of the relevant conversion) or Conversion Date
(as defined in the Indenture) (if the Company elects to settle the relevant
conversion by delivering solely shares of Common Stock (other than paying cash
in lieu of delivering any fractional share)), as applicable, naming as a selling
securityholder therein all Notice Holders that have completed and delivered a
Notice and Questionnaire and provided the other information reasonably requested
in writing by the Company, in each case, on or before such Redemption Date,
Observation Period end date or Conversion Date, as applicable.

3. Registration Procedures. The following provisions shall apply in connection
with the Shelf Registration Statement.

(a) The Company shall:

(i) furnish to each of the Representatives and to counsel for the Notice Holders
(as appointed in accordance with Section 4), not less than five Business Days
prior to the filing thereof with the Commission, a copy of the Shelf
Registration Statement and each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its
best efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose within three
(3) Business Days of the delivery of such copies to the Representative; and

(ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

(b) The Company shall ensure that:

(i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and

(ii) the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) The Company shall advise the Representatives, the Notice Holders and any
underwriter that has provided in writing to the Company a telephone or facsimile
number and address for

 

5



--------------------------------------------------------------------------------

notices, and confirm such advice in writing (which notice pursuant to clauses
(ii) through (v) hereof shall be accompanied by an instruction to suspend the
use of the Prospectus until the Company shall have remedied the basis for such
suspension):

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose or any other lapse in the
effectiveness of the Shelf Registration Statement during the Shelf Registration
Period;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d) The Company shall use its best efforts to prevent the issuance of any order
suspending the effectiveness of the Shelf Registration Statement or the
qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof. The Company shall
undertake additional reasonable actions as required to permit unrestricted
resales of the Common Stock in accordance with the terms and conditions of this
Agreement.

(e) Upon request, the Company shall furnish to each Notice Holder, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).

(f) During the Shelf Registration Period, the Company shall promptly deliver to
each Initial Purchaser, each Notice Holder, and any sales or placement agents or
underwriters acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus, if any) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. Subject to the restrictions in this Agreement,
the Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Common Stock.

(g) Prior to any offering of Common Stock pursuant to the Shelf Registration
Statement, the Company shall (i) arrange for the qualification of the Common
Stock for sale under the laws of such jurisdictions as any Notice Holder shall
reasonably request and shall maintain such qualification in effect so long as
required, and (ii) cooperate with the Holders in connection with any filings
required to be made with FINRA; provided that in no event shall the Company be
obligated to qualify to do business or as a

 

6



--------------------------------------------------------------------------------

dealer of securities in any jurisdiction where it is not then so qualified or to
take any action that would subject it to taxation or service of process in
suits, other than those arising out of the Initial Placement or any offering
pursuant to the Shelf Registration Statement, in any jurisdiction where it is
not then so subject.

(h) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company shall promptly (or within the time period provided for by
Section 3(i) hereof, if applicable) prepare a post-effective amendment to the
Shelf Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document to remedy the basis for any
suspension of the Shelf Registration Statement and so that, as thereafter
delivered to Initial Purchasers and Holders of Common Stock registered
thereunder, the Prospectus will not include an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(i) Upon the occurrence or existence of any pending corporate development,
public filing with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon receipt of any such notice, each Notice Holder
agrees to hold such notice in confidence and not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(h) hereof, or until it is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The period during which the availability of the Shelf
Registration Statement and any Prospectus is suspended pursuant to this Section
3(i) (the “Deferral Period”) shall not exceed 30 days in any 90-day period or 60
days in any 360-day period; provided that, if the event triggering the Deferral
Period relates to a proposed or pending material business transaction, the
disclosure of which the board of directors of the Company determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction, or would otherwise be seriously detrimental to the Company and its
subsidiaries taken a whole, the Company may extend the Deferral Period from 30
days to 45 days in any 90-day period or from 60 days to 90 days in any 360-day
period.

(j) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) of, and Rule 158 under, the
Act as soon as practicable after the effective date of the Shelf Registration
Statement and in any event no later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Shelf Registration Statement.

(k) The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within ten Business Days after
receiving such request.

(l) Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested by the Majority Holders, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Registrable
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain customary indemnification provisions and
procedures.

 

7



--------------------------------------------------------------------------------

(m) Subject to Section 6 hereof, the Company shall:

(i) make reasonably available during business hours for inspection by the
Holders of Common Stock to be registered thereunder, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
underwriter all relevant financial and other records and pertinent corporate
documents of the Company and its subsidiaries;

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;

(iii) make such representations and warranties to the Holders of Common Stock
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Common Stock registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

The actions set forth in clauses (iii) through (vi) of this paragraph (m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

(n) In the event that any Broker-Dealer shall underwrite any Common Stock or
participate in a public offering (within the meaning of the rules of FINRA) as a
member of an underwriting syndicate or selling group, whether as a Holder of
such Common Stock or as an underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Company shall assist such
Broker-Dealer in complying with the applicable rules and regulations of FINRA.

(o) The Company shall use its best efforts to take all other steps necessary to
effect the registration of the offer and sale of the Registrable Securities
covered by the Shelf Registration Statement.

 

8



--------------------------------------------------------------------------------

4. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3 hereof
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel per jurisdiction designated by the Majority Holders (which shall
initially be Brown Rudnick LLP) to act as counsel for the Holders in connection
therewith; provided, however, that such expenses shall not include, and the
Company shall not have any obligation to pay, any underwriting fees, discounts
or commissions attributable to the sale of such Registrable Securities, or any
fees and expenses of any Broker-Dealer or other financial intermediary engaged
by any Holder.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder of Common Stock covered by the Shelf Registration
Statement, each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each such Holder or Initial Purchaser and each person
who controls any such Holder or Initial Purchaser within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability that the Company may
otherwise have to the indemnified party.

The Company also agrees to indemnify as provided in this Section 5(a) or
contribute as provided in Section 5(d) hereof to Losses of each underwriter, if
any, of Common Stock registered under the Shelf Registration Statement, its
directors, officers, employees, Affiliates or agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this paragraph (a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.

(b) Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Shelf Registration Statement and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on

 

9



--------------------------------------------------------------------------------

behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. This indemnity agreement shall be acknowledged by each
Notice Holder that is not an Initial Purchaser in such Notice Holder’s Notice
and Questionnaire and shall be in addition to any liability that any such Notice
Holder may otherwise have to the Company.

(c) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. The indemnifying party will not be
responsible for the fees and expenses of more than one firm or counsel per
jurisdiction for all indemnified persons. An indemnifying party will not,
without the prior written consent of the indemnified party, settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified party is
an actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the commission applicable to the Notes, as set forth in the Final Memorandum,
nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Shelf Registration Statement which

 

10



--------------------------------------------------------------------------------

resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total commissions as set forth in the Final Memorandum, and
benefits received by any other Holders shall be deemed to be equal to the value
of receiving Common Stock registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Shelf Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, each officer of the Company who shall have signed the Shelf
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

(e) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

6. Underwritten Registrations. (a) In no event will the method of distribution
of Registrable Securities take the form of an underwritten offering without the
prior written consent of the Company.

(b) If any shares of Common Stock covered by the Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Company, subject to the prior written consent of the Majority
Holders, which consent shall not be unreasonably withheld.

(c) No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person (i) agrees to sell such person’s
shares of Common Stock on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

11



--------------------------------------------------------------------------------

7. Registration Defaults. If any of the following events shall occur, then the
Company shall pay liquidated damages (the “Registration Default Damages”) to the
Holders as follows:

(a) if the Shelf Registration Statement (which shall be, if the Company is then
a Well-Known Seasoned Issuer, an Automatic Shelf Registration Statement) is not
filed with the Commission on or prior to the 90th day following the Closing
Date, then commencing on the 91st day after the Closing Date, Registration
Default Damages shall accrue on the aggregate outstanding principal amount of
the Notes, at a rate of 0.25% per annum for the first 90 days from, and
including, such 91st day and 0.50% per annum thereafter; or

(b) if the Shelf Registration Statement is not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from, and including, such
181st day and 0.50% per annum thereafter; or

(c) if the Shelf Registration Statement has been declared or becomes effective
but ceases to be effective or usable for the offer and sale of the Registrable
Securities, other than in connection with (A) a Deferral Period or (B) as a
result of a requirement to file a post-effective amendment solely to add
additional selling securityholders, at any time during the Shelf Registration
Period and the Company does not cure the lapse of effectiveness or usability
within ten Business Days (or, if a Deferral Period is then in effect and subject
to the 20 Business Day filing requirement and the proviso regarding the filing
of post-effective amendments in Section 2(e) with respect to any Notice and
Questionnaire received during such period, within ten Business Days following
the expiration of such Deferral Period or period permitted pursuant to Section
2(e)) then Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from, and including, the day following such tenth Business Day and
0.50% per annum thereafter; or

(d) if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from, and including, the day following the effective date
of such Shelf Registration Statement or the time of filing of such Prospectus,
as the case may be, and 0.50% per annum thereafter; or

(e) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Registration Default Damages shall accrue on the aggregate outstanding principal
amount of the Notes at a rate of 0.25% per annum for the first 90 days from, and
including, such date, and 0.50% per annum thereafter;

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph (d)
above) or (5) upon the termination of the Deferral Period that caused the limit
on the aggregate duration of Deferral Periods in a period set forth in Section
3(i) to be exceeded (in the case of paragraph (e) above), the Registration
Default Damages shall cease to accrue.

 

12



--------------------------------------------------------------------------------

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding Interest Payment Date (as defined
under the Indenture) to Holders entitled to receive such Registration Default
Damages on the relevant Regular Record Dates (as defined under the Indenture)
for the payment of interest. If any Note ceases to be outstanding during any
period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.25% per annum under one Registration Default and at a rate of 0.50% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 0.50% per annum. Other than the Company’s obligation to pay Registration
Default Damages in accordance with this Section 7, the Company will not have any
liability for damages with respect to a Registration Default.

Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Stock issued upon conversion of
Notes or in respect of any Make-Whole Premium (as defined under the
Indenture). In lieu thereof, the Conversion Rate (as defined in the Indenture)
or the amount of such Make-Whole Premium (as defined in the Indenture), as the
case may be, shall be increased by 3.00% for each $1,000 principal amount of
Notes converted or redeemed (as applicable) at a time when such Registration
Default has occurred and is continuing in accordance with Section 14.01 of the
Indenture; provided, however, that (i) the foregoing adjustment shall not be
applied more than once to the same $1,000 principal amount of Notes and (ii) if
a Registration Default occurs after a Holder has converted its Notes into Common
Stock or after delivery of any Common Stock in respect of any Make-Whole Premium
(as defined in the Indenture), such Holder shall not be entitled to any
compensation with respect to such Common Stock.

8. No Inconsistent Agreements. The Company has not entered into, and agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the registration rights granted to the Holders herein.

9. Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports required to be filed by it under Rule 144(c) and Rule 144A(d)(4)
under the Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the written request of any Holder of
Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A under the Act (including,
without limitation, the requirements of Rule 144(c) and Rule 144A(d)(4) under
the Act). Upon the written request of any Holder of Registrable Securities, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 9 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.

10. Listing. So long as any Registrable Securities are outstanding, the Company
shall use its best efforts to maintain the approval of the Common Stock for
listing on the NYSE MKT or such other exchange or trading market as the Common
Stock is then listed.

 

13



--------------------------------------------------------------------------------

11. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders; provided, that, with respect to any
matter that directly or indirectly affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective; provided, further, that no amendment, qualification,
supplement, waiver or consent with respect to Section 7 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Section 11 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of the Initial Purchasers and each
Holder.

12. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;

(b) if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and

(c) if to the Company, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

13. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein or in the Purchase Agreement or granted by law, including
recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by them of the provisions of this Agreement and hereby agree to waive in
any action for specific performance the defense that a remedy at law would be
adequate.

14. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Registrable Securities, and the indemnified persons
referred to in Section 5 hereof. The Company hereby agrees to extend the
benefits of this Agreement to any Holder of Registrable Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

14



--------------------------------------------------------------------------------

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

18. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19. Common Stock Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of Common Stock is required hereunder, Common
Stock held by the Company shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

[remainder of page intentionally left blank; signature pages follow]

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company and the several Initial Purchasers.

 

Very truly yours, PAR PACIFIC HOLDINGS, INC. By:  

/s/ Christopher Micklas

  Name:   Christopher Micklas   Title:   CFO

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

 

For itself and as representative of the
Initial Purchasers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Mark Sooby

  Name:   Mark Sooby   Title:   Managing Director

[Signature Page to Registration Rights Agreement]